         Case 1:11-cr-00605-RJS Document 164 Filed 04/20/20 Page 1 of 3
                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007




                                                     April 20, 2020


BY ECF

The Honorable Richard J. Sullivan
United States Circuit Court Judge
Second Circuit Court of Appeals
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

                       Re:    United States v. Randy Washington
                              S3 11 Cr. 605 (RJS)

Dear Judge Sullivan:

        The Government respectfully submits this brief letter pursuant to the Court’s Order of
April 8, 2020, directing the Government to respond to the defendant’s letter postmarked March
17, 2020 (the “Letter”). The Court deemed the Letter as a request for early release or “in the
alternative, a transfer to the Metropolitan Detention Center or Metropolitan Correctional Center
In New York City so that he can be near his family.” The defendant’s request should be denied.
The defendant has failed to submit any request at all to the Bureau of Prisons (“BOP”), let alone
exhaust his administrative remedies. Moreover, the defendant fails to establish “extraordinary
and compelling circumstances” and his request should also therefore be denied on the merits.

       A. Relevant Law

        Under 18 U.S.C. § 3582(c), a district court “may not” modify a term of imprisonment
once imposed, except under limited circumstances. One such circumstance is the so-called
compassionate release provision, which provides that a district court “may reduce the term of
imprisonment” where it finds “extraordinary and compelling reasons” warranting such a
reduction. Id. § 3582(c)(1)(A)(i). A motion under this provision may be made by either the
BOP or a defendant, but in the latter case only “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
defendant's facility, whichever is earlier.” Id. (emphasis added). Thus, where a compassionate
release motion is brought by a defendant who has not “fully exhausted all administrative rights,”
the district court “may not” modify his term of imprisonment. Indeed, as this Court recently
explained, Section 3582(c)’s exhaustion requirement is “clear as day” and is therefore
mandatory. United States v. Ogarro, No. 18 Cr. 373 (RJS), 2020 WL 1876300, at *3 (S.D.N.Y.
Apr. 14, 2020).
         Case 1:11-cr-00605-RJS Document 164 Filed 04/20/20 Page 2 of 3
Letter to the Honorable Richard J. Sullivan
April 20, 2020


       B. Discussion

        As a threshold matter, the defendant’s request for early release must be rejected because
the defendant has entirely failed to exhaust his administrate remedies. Nowhere in the Letter
does the defendant indicate that he has made any request for early release to the BOP. That is
unsurprising, given that an attorney with the legal department at USP Victorville—where the
defendant is currently housed—has informed the Government that the facility has “not receive[d]
any requests for a reduction in sentence from [the defendant].” Thus, the defendant has taken no
steps whatsoever to exhaust his administrative remedies. Because such exhaustion is mandatory,
the court lacks the authority to grant compassionate release at this time. See Ogarro, 2020 WL
1876300, at *3.

         As to the merits, the defendant’s proffered bases for release are far from “extraordinary
and compelling” reasons, as required under Section 3582(c). 18 U.S.C. § 3582(c)(1)(A)(i). The
defendant alleges, among other things, that: (1) a cooperating witness lied about his involvement
in several robberies at trial; (2) his views regarding the sitting president have caused him trouble
at his facility; and (3) his mother is on dialysis with failing kidneys, and his grandmother is 94
years old, and he does not know “how long they will be around.” The first two proffered bases
simply have no part in early release determinations, which are guided by the U.S. Sentencing
Guidelines policy statement set forth in U.S.S.G. § 1B1.13 and its application notes—
particularly Application Note 1, describing the meaning of the phrase “extraordinary and
compelling reasons.”

        Nor does the defendant’s third proffered basis for early release represent an
“extraordinary and compelling” circumstance. “While certainly admirable, a desire to help care
for one’s elderly parents does not qualify as an ‘extraordinary and compelling reason’ for release
under U.S.S.G. § 1B1.13, nor, therefore, under 18 U.S.C. § 3582(c)(1)(A)(i).” United States v.
Goldberg, No. CR 12-180 (BAH), 2020 WL 1853298, at *4 (D. D.C. Apr. 13, 2020) (denying
compassionate release motion to care for elderly parents). Indeed, “[m]any, if not all inmates,
have aging and sick parents. Such circumstance is not extraordinary.” United States v. Ingram,
No. 2:14-cr-40, 2019 WL 3162305, at *2 (S.D. Ohio July 16, 2019) (denying compassionate
release motion to care for defendant’s ill mother). Moreover, the defendant does not allege that
his release would facilitate the care of his mother or his grandmother, and even so, similarly fails
to demonstrate that there is no person other than the defendant available to provide such care.
See Goldberg, 2020 WL 1853298, at *4 (“Even if the policy statement could be stretched in
some circumstances to cover a defendant’s elderly parents, a critical consideration in this
guidance is that no person other than the defendant is available to serve as a caretaker of a minor
or incapacitated immediate family member.”). Accordingly, the defendant’s motion for early
release should also be denied on the merits.

       As to his request, in the alternative, to be transferred to the Metropolitan Detention
Center (“MDC”) or the Metropolitan Correctional Center (“MCC”) in New York City to be near
his family, the Court should decline to make such a recommendation to the BOP at the moment.
In view of the broader, ongoing COVID-19 pandemic—and in particular, the scale of the
COVID-19 outbreak in the New York City area—the Government submits that the Court should
not make any recommendation to the BOP to transfer the defendant across the country from

                                                 2
         Case 1:11-cr-00605-RJS Document 164 Filed 04/20/20 Page 3 of 3
Letter to the Honorable Richard J. Sullivan
April 20, 2020


Victorville, California. The defendant would, of course, retain the right to submit a similar
request at a later time, when conditions have changed.


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:
                                              Christopher J. DiMase
                                              Assistant United States Attorney
                                              (212) 637-2433

cc:    Randy Washington, USMS # 65266-054 (by U.S. mail)




                                                 3
